DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on July 15th, 2022.
Claims 1, 9 and 16 are amended.
Drawing submitted on July 15th, 2022 has been reviewed and entered.
Claims 1 – 20 are pending in current application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 6, 8 – 14 and 16 -19 of US Pat Application, 16/428,333, now US Pat No. 10/576,630, Diankov et al.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of claims 1 - 20 of instant application are parallel and comparable with respect to claims 1 - 17 of Diankov et al.  

Regarding instant application, claims 1, 9 and 16 of instant applicant recites, “A method of operation of a robotic system comprising: receiving a sensor reading associated with a target object; 
generating a base plan for performing a task on the target object, wherein generating the base plan includes determining a grip point and one or more grip patterns associated with the grip point for gripping the target object based on a location of the grip point relative to a designated area, a task location, and another target object implementing the base plan for performing the task by operating an actuation unit and one or more of the suction grippers according to the grip pattern rank, to generate an established grip on the target object, 
wherein the established grip is at the grip pattern location associated with the grip patterns; measuring the established grip; comparing the established grip to a force threshold; and re-gripping the target object based on the established grip falling below the force threshold” as exhibited same scope of instant application in claims 1, 9 and 16. 
Further, claims 2 and 10 of instant application recites “re-gripping the target object based on an iteration counter being below an iteration threshold” overlapped to claims 2 and 10 of Diankov et al where also shows the same claim limitation. 
Claims 3 and 11 of instant application recites “generating an error based on an iteration counter exceeding an iteration threshold” as also overlapped to claims 3 and 11 of Diankov et al.
Claims 4, 12 and 17 of instant application also exhibited same overlapping claim scope with respect to claim 4, 12 and 17 of Diankov et al regarding “identifying the grip point based on a center of mass of the target object”.
Further, claims 5, 13 and 18 of instant application also exhibited same overlapping claim scope as also exhibited on claim 5 of Diankov et al along with claim 9 where exhibited same scope as identifying the grip point based on a center mass of the target object, a surface contour of the target object, a thickness of the surface of the target object, a composition of the surface of the target object, or a combination thereof” Claims 6, 14 and 19 of instant application are directed to the same claim limitation with respect of  Claims 6, 14 and 19 of Diankov et al.
Claims 7, 15 and 20 of instant application shows “generating the grip pattern based on aligning the target object with grip pattern location and determining which of the grip patterns location are for suing all of the suction gripper associated with grip patterns to grip the target object” as exhibited the same claim limitation in claims 1, 9 and 16. 
Therefore, in this instant case, claims 1 - 20 of instant application exhibited overlapping claim limitation and have been an obvious variant toward claims of Diankov et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9, 12,13 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al (PCT/JP2016/083504 in view of US Pat Pub No. 2018/0178386) in view of Schmalz et al (Method for the automated dimensioning of gripper systems, 6th, CIRP conference on assembly technologies and systems, CIRP 44 (2016) 239- 244).

Regarding claims 1, 9 and 16, Eto et al shows a method of operation of a robotic system comprising: 
identifying the target object by determining geometric shapes in the sensor reading (See at least Para 0040 for multiple geometric surface including top surface to be captured via camera for object M exhibited an geometric shape on Figure 6 for object M; See also Para 0131 of applicant’s written description, for the geometric shape as calculate of a surface area);
receiving a sensor reading associated with a target object (See at least Para 0050 for first sensor 25A for acquire target image) 
generating a base plan for performing a task on the target object (See at least Para 0059 and 0060 for generating conveying method for the target object),
generating the base plan includes determining a grip point and grip pattern associated with the grip point for gripping the target object based on a location of the grip point relative to a designated area (See at least Para 0063 for check region 41 surrounding the target object also shown on figure 5), 
a task location (See at least Para 0060 for detector determining holder target position),
 another target object (See at least Para 0032 for conveying target object and holding target object); 
implementing the base plan for performing the task by operating an actuation unit and suction gripper according to a grip location pattern design (See at least Para 0060 for conveying method plan task for target object using actuation suction gripper also on figure 1 and 2),  
to generate an established grip on the target object (See at least Para 0060 for conveying method plan task for target object using actuation suction gripper also on figure 1 and 2), 
the established grip is at a grip pattern location associated with the grip patterns (See at least Para 0060 for detector determining holder target position as the grip pattern location determined for gripping);
calculating a path through space from a pick up location to a drop off location ( See at least Para 0032 – 0035, discussed the using conveying device 1 as arm 12 and gripper 13, Para 0035 for moving object M from mounting region S1/pickup location to second mounting region S2/belt conveyer/drop off location on Para 0033; also Para 0168 also discussed controller 15/calculator 15c created a moving path for the holder/gripper 13).
 however, Eto et al does not show a pattern rank; measuring the established grip; comparing the established grip to a force threshold; re-gripping the target object based on the established grip when the established grip falling below the force threshold.
Schmalz et al shows show a pattern rank (See at least 2.1 for definition of gripping positions that uses an rank score based on distance, size, curvature, volume); measuring the established grip (See at least 3 for gripping force calculation); comparing the established grip to a force threshold (See at least 3 for gripping force calculation with minimum gripping force); re-gripping the target object based on the established grip when the established grip falling below the force threshold (See at least section 4. Dimensioning of the gripper system for iterative consideration for gripper force and section 4.2 – 4, if force is not sufficient then another suction cup is added); 
identifying the target object by determining geometric shapes in the sensor reading (Section 2.1, definition of gripping positions, where states, “gripping position is an umbrella term for a possible holding position of a specific gripper on a specific part”.  Further, Section 2.2 discussed more in the Algorithm for the automated identification of gripping position as also shown on Figure 2 where the Step 1 of Figure 2 shows, “Import of the part geometry”).
It would have been obvious for one of ordinary skill in the art, to provide gripping force and pattern rank as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, to a gripping assessment during conveying, as desired by Eto.

Regarding claims 4, 12 and 17, Eto et al does not further specify center of mass of the target object.
Schmalz et al shows the gri	p point based on a center of mass of the target object (See at least section 3 for center of gravity as the center of the mass).
It would have been obvious for one of ordinary skill in the art, to provide gripping force calculation as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as also exhibited by Eto.

Regarding claims 5, 13 and 18, Eto et al is silent regarding the grip point based on a center of mass of the target object, and a surface contour of the target object, a thickness of the surface of the target object, a composition of the surface of the target object.
Schmalz et al shows identifying the grip point based on a center of mass of the target object (See at least section 3 for center of gravity as the center of the mass), a surface contour of the target object (See at least figure 3 for surface contour to be integrated on equation 3 based on the target object dimension), a thickness and composition of the surface of the target object (See at least figure 3 for surface contour to be integrated on equation 3 based on the target object dimension).
It would have been obvious for one of ordinary skill in the art, to provide gripping force calculation as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as desired by Eto.

Regarding claim 9, Eto et al shows a robotic system comprising: a communication unit configured to: receiving a sensor reading associated with a target object (See at least Para 0050 for first sensor 25A for acquire target image communicated with recognizer 26A/26B) generating a base plan for performing a task on the target object (See at least Para 0059 and 0060 for generating conveying method for the target object),  a control unit coupled with the communication unit configured to (See at least Figure 3 for control 15),  generating the base plan includes determining a grip point and grip pattern associated with the grip point for gripping the target object based on a location of the grip point relative to a designated area (See at least Para 0063 for check region 41 surrounding the target object also shown on figure 5), a task location (See at least Para 0060 for detector determining holder target position), and another target object (See at least Para 0032 for conveying target object and holding target object); implementing the base plan for performing the task by operating an actuation unit and suction gripper according to a grip location pattern design (See at least Para 0060 for conveying method plan task for target object using actuation suction gripper also on figure 1 and 2),  to generate an established grip on the target object (See at least Para 0060 for conveying method plan task for target object using actuation suction gripper also on figure 1 and 2), the established grip is at a grip pattern location associated with the grip patterns (See at least Para 0060 for detector determining holder target position as the grip pattern location determined for gripping)
 however, Eto et al does not show a pattern rank; measuring the established grip; comparing the established grip to a force threshold; re-gripping the target object based on the established grip when the established grip falling below the force threshold.
Schmalz et al shows show a pattern rank (See at least 2.1 for definition of gripping positions that uses an rank score based on distance, size, curvature, volume); measuring the established grip (See at least 3 for gripping force calculation); comparing the established grip to a force threshold (See at least 3 for gripping force calculation with minimum gripping force); re-gripping the target object based on the established grip when the established grip falling below the force threshold (See at least section 4. Dimensioning of the gripper system for iterative consideration for gripper force and section 4.2 – 4, if force is not sufficient then another suction cup is added).
It would have been obvious for one of ordinary skill in the art, to provide gripping force and pattern rank as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as desired by Eto.

Regarding claims 6, 14 and 19, Eto is silent regarding recited claim limitation; Schmalz shows gripper pattern location based on a geometric center of a suction cup (See at least Figure 4 for vacuum for vacuum gripper with suction cup implementing section 2.1 definition of gripping positions, Page 240, Geometry for central element of the gripping location normal vector with the gripper in center positon for center point of the coups on Section 3.4 for gripping force calculation).
It would have been obvious for one of ordinary skill in the art, to provide gripping force and pattern rank as taught by Schmalz at the time of invention, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as desired by Eto.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eto modified and further in view of Eto et al (US pat Pub No. 2016/0207195, hereinafter Eto195).

Regarding claims 2 and 10, Eto modified shows the regripping of the object but does not further specified regripping operation process;
 Eto 195 further shows re-gripping the target object based on an iteration counter being an iteration threshold (See at least Para 0052 and 0053 for re gripping process for attempt not successful along with predetermined iteration threshold value L).
It would have been obvious for one of ordinary skill in the art at the time of invention, to calculate and ascertain the success instance of robot gripping, for the Eto modified, in order to provide a suitable gripping implementation, as desired by the robot gripping of Eto modified.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eto modified and further in view of Vijayanarasimhan et al (US Pat No.9914213).

Regarding claims 3 and 11, Eto modified does not further specified grip operation process; of Vijayanarasimhan et al generating an error based on iteration counter exceeding an iteration threshold (See at least Col 20 lines 1 – 20 for performs backpropagation for training example object information regarding success/fail or label with error for multiple iterations; see also col 14, lines 30 – 40 for grip attempt instance with instance counter increment to a threshold).
It would have been obvious for one of ordinary skill in the art at the time of invention, to calculate and ascertain the success instance of robot gripping, for the Eto modified, in order to provide a suitable gripping implementation of Vijayanarasimhan, as desired by the robot gripping of Eto modified.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eto modified further in view of Zevenbergen et al (US Pat No. 9205558).

	Regarding claim 8, Eto et al shows monitoring the established grip during the implementing the base plan and generate instruction for arm unit based on the established grip falling below the force threshold (See at least Para 0165 and 168 for adjusting speed along with force change; See at least Para 0170 for acceleration change);
Zevenbergen et al also further addressed generating instruction for adjusting a speed and acceleration (See at least Col 18, lines 53 – 55 for adjusting velocity/acceleration during the robot arm operation).
 	It would have been obvious for one of ordinary skill in the art, to provide operation instruction of Zevenbergen at the time of invention, during the gripping process observation of Eto modified, in order to provide successful gripping task, as desired by both Eto modified and Zevenbergen.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eto modified in view of Xu et al (US Pat No. 20150224650).

Regarding claims 7, 15 and 20, Schmalz et al, as part of Eto modified, shows the grip pattern rank based on aligning the target object with the gripper pattern location (See at least section 2.1 for central element of the gripping location normal vector with the gripper in center position for center point of the coups in area as aligning);  
selecting one of the grip patterns includes determining of the grip patterns at the grip pattern location are for using all of the suction grippers associated with the grip patterns to grip the target object (See at least section 3.4 for gripping force calculation to determine grip pattern for using the maximized area of the suction gripper as using all the suction gripper);
Xu et al further shows using a look up table to determine a gripping force variation for the implementation on the grip force pattern of Schmalz (See at least Para 0086 for a look up table used for control robot gripper variation). 

It would have been obvious for one of ordinary skill in the art, to provide gripping force and pattern rank as taught by Schmalz at the time of invention in conjunction with the gripping force variation based upon look up table of Xu et al, for the gripping mechanism of Eto, in order to an gripping assessment during conveying, as desired by Eto.

Response to Arguments
In response to applicant’s remark that double patenting rejection ought to be withdrawn due to newly supplied claim amendment provides patentably distinct subject matter with respect to Diankov 630; however, it is noted that previously supplied comparison with respect to applicant recited claim limitation and claim of Diankov 630 still exists without claim scope effected.  Thus, it is noted that previously supplied double patenting rejection still maintained current.  Applicant’s attention is further directed to Page 2 above where applicant newly recited claim limitation is now addressed above.

	In response to applicant’s remark that Eto in view of Schmalz does not shows a base plan including creating a path in space from a pick up location to drop off location; however, applicant’s remark does not particularly accurate.  
In this instant case, applicant’s attention is directed to Para 0032 – 0035, where Para 0032 discussed the using conveying device 1 as arm 12 and gripper 13, Para 0035 for moving object M from mounting region S1/pickup location to second mounting region S2/belt conveyer as drop off location on Para 0033; also Para 0168 also discussed controller 15 created a moving path for the holder/gripper 13.  Thus, Eto indeed shows moving path for gripper with a pickup location and drop off location; applicant’s attention is further directed to page 8 above where applicant newly recited claim limitation is now addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /Ian Jen/ Primary Examiner, Art Unit 3664